Per Curiam:.
This case being in all respects similar to that of the Lincoln Building & Saving Association v. Michael Graham, it is only necessary to remark that for the reasons given in that case, the loan contracts in this must be held as usurious. The two loans aggregate the sum of one thousand dollars; but it is admitted the defendants received only $590, the balance having been reserved by plaintiff as a bonus on the loans. It is also admitted that the defendants have paid on these loans, in all, the sum of $388.56. Now, under the law relating to interest, the plaintiff is’ entitled only to the payment of the principal of the debt contracted by the *182loan, less the bonus reserved and the payments actually made by the defendant. After making these deductions, we find there is due to the plaintiff, on the two loans, a balance of $201.44. Therefore the usual decree will be rendered for plaintiff for the amount so found due in favor of plaintiff; the plaintiff to pay the costs.
Decree accordingly.